DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/165,482, filed on February 2, 2021.

Oath/Declaration
Oath/Declaration as filed on February 2, 2021 is noted by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In particular, limitations “the photoelectric conversion element” in seventh and eighth lines of the claim renders the claim indefinite, because it is not exactly clear which one of the plurality of photoelectric conversion elements recited in third line of the claim is being referred to.  Examiner recommends applicant amend the claim, without adding new matter, to positively recite in definite terms more clearly as to which one of the plurality of photoelectric conversion elements, recited in the third line of the claim,  the terms “the photoelectric conversion element” recited in the seventh and eighth lines of the claim are actually referring to.  Accordingly, any claims dependent on claim 1 are objected to based on same above reasoning.  
Claim 8 is objected to because of the following informalities:  
In particular, limitation “the reset transistor” in third line of the claim renders the claim indefinite, because it is not exactly clear which one of the reset transistors recited in second and sixth lines of claim 7 is being referred to.  Examiner recommends applicant amend the claim, without adding new matter, to positively recite in definite terms more clearly as to which one of the reset transistors, recited in the third and the sixth lines of the claim 7,  the term “the reset transistor” recited in the third line of the claim 8 is actually referring to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-7, and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yamazaki et al., U.S. Patent Application Publication 2002/0079512 A1 (hereinafter Yamazaki).
Regarding claim 1, Yamazaki teaches a detection device (FIGS. 1-4, paragraph[0173] of Yamazaki teaches a method in which information is input by indicating an inside portion of a combination display portion and input portion in accordance with an input pen which reflects light in a pen tip is explained in the embodiment mode; each pixel in the combination display portion and input portion is structured by an EL display portion having an EL element, and a sensor portion having a photoelectric conversion element; and the EL display portion and the sensor portion are driven by signals from an EL display source signal line driver circuit, an EL display gate signal line driver circuit, a sensor source signal line driver circuit, and a sensor gate signal line driver circuit arranged in the peripheral of the combination display portion and input portion, and See also at least paragraphs[0172], [0226], and Claim 1 of Yamazaki (i.e., Yamazaki teaches an information device with a sensor portion with a photoelectric conversion element)) comprising: 
a substrate; a plurality of photoelectric conversion elements provided to the substrate (430, 421 FIGS. 1-4, paragraph[0232] of Yamazaki teaches the EL element 422 irradiates light to a substrate 430 side in FIG. 4; a reflection plate 423 of a pen tip of an input pen 474 approaches from the side of the substrate 430 on which components such as TFTs are not formed; a portion of the light irradiated from the EL elements 422 of the pixels is thus reflected by the reflection plate 423 of the pen tip of the input pen 424, and is input to the photoelectric conversion layers 407 of the photodiodes 421 of the sensor portions of the pixels in the vicinity of the position which the input pen 424 contacts; and the position indicated by the pen tip of the input pen 424 can therefore be specified, and See also at least paragraphs[0184]-[0185], [0189], [0226], and [0228]-[0229] of Yamazaki (i.e., Yamazaki teaches the information device having a photoelectric conversion layer of photodiodes disposed on a substrate)); 
5a plurality of transistors provided corresponding to each of the photoelectric conversion elements (403, 404, 405 FIGS. 1-4, paragraph[0233] of Yamazaki teaches the switching TFT 401, the reset TFT 403, and the selection TFT 405 are all n-channel TFTs in Embodiment 1; further, the EL driver TFT 402 and the buffer TFT 404 are p-channel TFTs; note that the present invention is not limited by this structure; and the switching TFT 401, the EL driver TFT 402, the buffer TFT 404, the selection TFT 405, and the reset TFT 403 can therefore be n-channel TFTs or p-channel TFTs, and See also at least paragraphs[0185], [0189], [0196], [0226], [0228], [0232], [0235], and [0271]-[0272] of Yamazaki (i.e., Yamazaki teaches a reset TFT, buffer TFT, and selection TFT corresponding to each photodiode)); and a plurality of scan lines that extend in a first direction (SG1 to SGy FIGS. 1-4, paragraph[0181] of Yamazaki teaches a combination display portion and input portion 2201 has EL display source signal lines S1 to Sx, EL display gate signal lines G1 to Gy, electric power source supply lines V1 to Vx, sensor output wirings SS1 to SSx, sensor gate signal lines SG1 to SGy, reset gate signal lines RG1 to RGy, and a sensor electric power source line VB, and See also at least paragraphs[0176], [0182], [0184], [0196], and [0226] of Yamazaki (i.e., Yamazaki teaches sensor gate signal lines)), wherein a plurality of detection elements each include the photoelectric conversion element and the transistors provided so as to overlap the photoelectric conversion element, 10the detection elements include a first detection element and a second detection element adjacent in a second direction intersecting the first direction, and  (3312 FIGS. 1-4, paragraph[0185] of Yamazaki teaches the pixel has an EL display portion 3311 and a sensor portion 3312, and See also at least paragraphs[0174], [0184], [0189], [0226], [0228], and [0232] of Yamazaki (i.e., Yamazaki teaches adjacent pixels along a column direction and row direction each with sensor portions having an overlapping photodiode, reset TFT, buffer TFT, and selection TFT)), and one of the scan lines is provided between the first detection element and the second detection element and is coupled to the first detection element and the second detection element (RG1 FIGS. 1-4, paragraph[0209] of Yamazaki teaches first, all of the reset TFTs 3308 connected to the reset gate signal line RG1 are placed in a conductive state by a reset gate signal line RG1 signal; the reset gate signal line RG1 is assumed to be selected at this time; note that all of the reset TFTs 3308 connected to the other reset gate signal lines RG2 to RGy are in non-conductive states; the electric potential of the sensor electric power source line VB in a first pixel line is applied to the gate electrode of the buffer TFT 3307 through the reset TFT  3308; a reverse bias voltage is thus applied between the electrodes of the photodiode 3305; and at this point, the source region of the buffer TFT  3307 is maintained at an electric potential in which the electric potential difference between the source region and the gate region of the buffer TFT  3307 is subtracted from the electric potential of the sensor electric power source line VB (standard electric potential), and See also at least paragraphs[0181]-[0182], [0196], [0210], [0226], and [0273]-[0276] of Yamazaki (i.e., Yamazaki teaches,  in FIGS. 2 and 3, sensor portions each with a reset TFT along a column direction connected to a same sensor electric power source line VB, such that the photodiodes in the column direction are coupled to each other and to a reset gate signal line that is between the photodiodes in the column direction)).  
Regarding claim 2, Yamazaki teaches t15he detection device according to claim 1, wherein, in the first detection element and the second detection element adjacent in the second direction, the transistors included in the first detection element and the transistors included in the second detection element are provided in a symmetric manner with respect to the one of the scan lines (FIGS. 1-4, paragraph[0185] of Yamazaki teaches the pixel has an EL display portion 3311 and a sensor portion 3312, and See also at least paragraphs[0174], [0184], [0189], [0226], [0228], and [0232] of Yamazaki (i.e., Yamazaki in FIGS. 2 and 3 teach adjacent pixels along a column direction and row direction each with sensor portions having an overlapping photodiode, reset TFT, buffer TFT, and selection TFT that are arranged along the column direction and the row direction in a repeating pattern wherein the sensor portions, with respective photodiodes, that are adjacent to each other in the column direction are equidistant from each other)).
Regarding claim 3, Yamazaki teaches t20he detection device according to claim 1, wherein the photoelectric conversion elements are arranged at a constant arrangement pitch in the second direction (FIGS. 1-4, paragraph[0185] of Yamazaki teaches the pixel has an EL display portion 3311 and a sensor portion 3312, and See also at least paragraphs[0174], [0184], [0189], [0226], [0228], and [0232] of Yamazaki (i.e., Yamazaki in FIGS. 2 and 3 teach adjacent pixels along a column direction and row direction each with sensor portions having an overlapping photodiode, reset TFT, buffer TFT, and selection TFT that are arranged along a column direction in a repeating pattern, wherein the sensor portions, with respective photodiodes, that are adjacent to each other in the column direction are equidistant from each other)).
Regarding claim 4, Yamazaki teaches the detection device according to claim 1, further comprising: a plurality of signal lines that extend in the second direction and are configured to 25supply signals to the photoelectric conversion elements or any of the transistors (VB FIGS. 1-4, and 18, paragraph[0209] of Yamazaki teaches first, all of the reset TFTs 3308 connected to the reset gate signal line RG1 are placed in a conductive state by a reset gate signal line RG1 signal; the reset gate signal line RG1 is assumed to be selected at this time; note that all of the reset TFTs 3308 connected to the other reset gate signal lines RG2 to RGy are in non-conductive states; the electric potential of the sensor electric power source line VB in a first pixel line is applied to the gate electrode of the buffer TFT 3307 through the reset TFT 3308; a reverse bias voltage is thus applied between the electrodes of the photodiode 3305; and at this point, the source region of the buffer TFT 3307 is maintained at an electric potential in which the electric potential difference between the source region and the gate region of the buffer TFT 3307 is subtracted from the electric potential of the sensor electric power source line VB (standard electric potential), and See also at least paragraphs[0181]-[0182], [0189], [0196]-[0197], [0226], and [0273] of Yamazaki (i.e., Yamazaki teaches sensor electric power source lines, along the column direction, that apply an electric potential to each buffer TFT, through the reset TFT, connected to a respective photodiode of each of the sensor portions)); and 34Docket No. PJDA-20043-US 3724078.04300 a third detection element that is included in the detection elements and adjacent to the first detection element in the first direction, wherein one of the signal lines is provided between the first detection element and the third detection element adjacent in the first direction and is coupled to the first detection element 5and the third detection element (3312, VB FIGS. 1-4, paragraph[0185] of Yamazaki teaches the pixel has an EL display portion 3311 and a sensor portion 3312, and See also at least paragraphs[0174], [0181]-[0182], [0184], [0189], [0196]-[0197], [0226], [0228], [0232], and [0273] of Yamazaki (i.e., Yamazaki teaches adjacent pixels along a column direction and row direction each with sensor portions having an overlapping photodiode, reset TFT, buffer TFT, and selection TFT, wherein the electric power source lines are interposed between the adjacent pixels along the row direction and the electric source lines are connected to the sensor portions of the adjacent pixels along the row direction)).
Regarding claim 5, Yamazaki teaches the detection device according to claim 4, wherein, in the first detection element and the third detection element adjacent in the first direction, the transistors included in the first detection element and the transistors included in the third detection element are provided in a 10symmetric manner with respect to the one of the signal lines (FIGS. 1-4, paragraph[0185] of Yamazaki teaches the pixel has an EL display portion 3311 and a sensor portion 3312, and See also at least paragraphs[0174], [0184], [0189], [0226], [0228], and [0232] of Yamazaki (i.e., Yamazaki in FIGS. 2 and 3 teach adjacent pixels along a column direction and row direction each with sensor portions having an overlapping photodiode, reset TFT, buffer TFT, and selection TFT that are arranged along the column direction and the row direction in a repeating pattern wherein the sensor portions, with respective photodiodes, that are adjacent to each other in the row direction are equidistant from each other)).
Regarding claim 6, Yamazaki teaches the detection device according to claim 4, wherein the photoelectric conversion elements are arranged at a constant arrangement pitch in the first direction (FIGS. 1-4, paragraph[0185] of Yamazaki teaches the pixel has an EL display portion 3311 and a sensor portion 3312, and See also at least paragraphs[0174], [0184], [0189], [0226], [0228], and [0232] of Yamazaki (i.e., Yamazaki in FIGS. 2 and 3 teach adjacent pixels along a column direction and row direction each with sensor portions having an overlapping photodiode, reset TFT, buffer TFT, and selection TFT that are arranged along the column direction and the row direction in the repeating pattern wherein the sensor portions, with respective photodiodes, that are adjacent to each other in the column direction and the row direction are equidistant from each other)).
Regarding claim 7, Yamazaki teaches the detection device according to claim 1, wherein each of the detection elements includes a source follower transistor, a reset transistor, and a read transistor (3307, 3308, 3306 FIGS. 1-4, paragraph[0189] of Yamazaki teaches the sensor portion 3312 is structured by a photodiode 3305, a selection TFT 3306, a buffer TFT 3307, and a reset TFT 3308, and See also at least paragraphs[0174], [0184]-[0185], [0226], [0228], and [0232] of Yamazaki (i.e., Yamazaki in FIGS. 2 and 3 teach adjacent pixels along a column direction and row direction each with sensor portions having an overlapping photodiode, reset TFT, buffer TFT, and selection TFT that are arranged along the column direction and the row direction in a repeating pattern wherein the sensor portions, with respective photodiodes, that are adjacent to each other in the row direction are equidistant from each other)), the scan lines are reset control scan lines each configured to supply a reset control signal to the reset transistor, and 20two of the reset transistors included in the first detection element and the second detection element adjacent in the second direction are electrically coupled to one of the reset control scan lines (RG1 FIGS. 1-4, paragraph[0209] of Yamazaki teaches first, all of the reset TFTs 3308 connected to the reset gate signal line RG1 are placed in a conductive state by a reset gate signal line RG1 signal; the reset gate signal line RG1 is assumed to be selected at this time; note that all of the reset TFTs 3308 connected to the other reset gate signal lines RG2 to RGy are in non-conductive states; the electric potential of the sensor electric power source line VB in a first pixel line is applied to the gate electrode of the buffer TFT 3307 through the reset TFT  3308; a reverse bias voltage is thus applied between the electrodes of the photodiode 3305; and at this point, the source region of the buffer TFT  3307 is maintained at an electric potential in which the electric potential difference between the source region and the gate region of the buffer TFT  3307 is subtracted from the electric potential of the sensor electric power source line VB (standard electric potential), and See also at least paragraphs[0181]-[0182], [0196], [0210], [0226], and [0273]-[0276] of Yamazaki (i.e., Yamazaki teaches, in FIGS. 2 and 3, adjacent sensor portions each with a reset TFT along the column direction and the row direction connected to a same sensor electric power source line VB, such that the photodiodes in the column direction and the row direction are coupled to each other and to a respective reset gate signal line, which applies a signal to at least one of the reset TFTs of one of the adjacent sensor portions)).
Regarding claim 9, Yamazaki teaches the detection device according to claim 4, wherein each of the detection elements includes a source follower transistor, a reset transistor, 5and a read transistor (3307, 3308, 3306 FIGS. 1-4, paragraph[0189] of Yamazaki teaches the sensor portion 3312 is structured by a photodiode 3305, a selection TFT 3306, a buffer TFT 3307, and a reset TFT 3308, and See also at least paragraphs[0174], [0184]-[0185], [0226], [0228], and [0232] of Yamazaki (i.e., Yamazaki in FIGS. 2 and 3 teach adjacent pixels along a column direction and row direction each with sensor portions having an overlapping photodiode, reset TFT, buffer TFT, and selection TFT that are arranged along the column direction and the row direction in a repeating pattern wherein the sensor portions, with respective photodiodes, that are adjacent to each other in the row direction are equidistant from each other)), the signal lines are reset signal lines each configured to supply a reset potential to the reset transistor, and two of the reset transistors included in the first detection element and the third detection element adjacent in the first direction are electrically coupled to one of the reset 10signal lines (FIGS. 1-4, and 18, paragraph[0209] of Yamazaki teaches first, all of the reset TFTs 3308 connected to the reset gate signal line RG1 are placed in a conductive state by a reset gate signal line RG1 signal; the reset gate signal line RG1 is assumed to be selected at this time; note that all of the reset TFTs 3308 connected to the other reset gate signal lines RG2 to RGy are in non-conductive states; the electric potential of the sensor electric power source line VB in a first pixel line is applied to the gate electrode of the buffer TFT 3307 through the reset TFT 3308; a reverse bias voltage is thus applied between the electrodes of the photodiode 3305; and at this point, the source region of the buffer TFT 3307 is maintained at an electric potential in which the electric potential difference between the source region and the gate region of the buffer TFT 3307 is subtracted from the electric potential of the sensor electric power source line VB (standard electric potential), and See also at least paragraphs[0181]-[0182], [0189], [0196]-[0197], [0210], [0226], and [0273]-[0276] of Yamazaki (i.e., Yamazaki teaches adjacent sensor portions each with a reset TFT along the column direction and the row direction connected to a same sensor electric power source line VB, along the row direction, that apply an electric potential to each buffer TFT, through the reset TFT, connected to a respective photodiode of each of the sensor portions such that the photodiodes in the column direction and the row direction are coupled to each other and to a respective sensor electric power source line VB)).

Potentially Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objections indicated above and if rewritten in independent form including all of the limitations of the base claim and any intervening, because the prior art references of record do not teach the combination of all element limitations as presently claimed.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128. The examiner can normally be reached Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621